ELIGIBLE ENTITY DESIGNATION AGREEMENT This ELIGIBLE ENTITY DESIGNATION AGREEMENT (as the same may be amended or modified, this “Agreement”) is made and entered into as of the day of November, 2008 (the “Effective Date”) by and among FEDERAL DEPOSIT INSURANCE CORPORATION (the “FDIC”), GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), and GENERAL ELECTRIC COMPANY (“GE”). RECITALS WHEREAS, the FDIC has issued an Interim Rule effective October 23, 2008, 12 C.F.R. Part 370 (together with all updates, amendments and other modifications, including by adoption of any final or subsequent rule and FDIC guidance and interpretive materials regarding such Part 370, the “Rule”), establishing the Temporary Liquidity Guarantee Program (the “Program”); and WHEREAS, pursuant to the Rule, the FDIC will guarantee the payment of certain newly-issued “senior unsecured debt” (as defined in the Rule, hereinafter “Senior Unsecured Debt”) issued by Insured Depository Institutions, U.S. Bank Holding Companies, certain U.S. Savings and Loan Holding Companies, and affiliates of Insured Depository Institutions designated by the FDIC as “eligible entities” (as defined in and for purposes of the Rule, hereinafter “Eligible Entities”); and WHEREAS, GECC is a wholly-owned subsidiary of GE; and WHEREAS,
